Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1- 16 and 18-21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental processes” without significantly more. 
	The claims recite:
		an electronic document
		Rhetorical Structure Theory (RST) scheme
		glossary of terms
		plurality of nodes
		first edge between the first node and the second node
		introduction section
		theory section

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer implemented method for generating a knowledge graph, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving a first electronic document;

parsing the first electronic document using natural language processing to electronically characterize a meaning of a plurality of portions of the first electronic document and generate a pre-requisite 

electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme;

determining a first glossary of terms for the first electronic document; and

generating the knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and a second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

providing, the pre-requisite knowledge graph to an automated tutor software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph to assist the user in learning at least one of the first subject or the second subject.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computer
	(2) An electronic document
	(3) A knowledge graph

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “electronic document” is a broad term which is described at a high level. Applicant’s Specification recites:

[0016] Various embodiments described herein provide systems and techniques for creating a learning graph to enable a knowledge presentation system. At a high level, as represented in Fig. 1, a document is parsed by a natural language system configured with a rhetorical structure component, and the document is categorized into a plurality of rhetorical structure zones, where the system will identify a glossary of terms based on a pre-defined a system can categorize information (e.g., electronic documents) to improve the functionality of automated tutors and other computer devices. For example, the determined categories can be used to link information that is not immediately related, and to develop a knowledge path for a user that is struggling with a particular subject or set of subjects. The system can computationally perform this at a greater scale, automatically, and with greater proficiency than conventional techniques. In one embodiment, the knowledge presentation system can employ an external source to create the knowledge graph, where the external source can be another node-graph, according to a different categorization tree, or any other suitable categorization scheme.

This “electronic document” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).



[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

 M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computer
	(2) An electronic document
	(3) A knowledge graph

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic document” is a broad term which is described at a high level. Applicant’s Specification recites:

[0016] Various embodiments described herein provide systems and techniques for creating a learning graph to enable a knowledge presentation system. At a high level, as represented in Fig. 1, a document is parsed by a natural language system configured with a rhetorical structure component, and the document is categorized into a plurality of rhetorical structure zones, where the system will a system can categorize information (e.g., electronic documents) to improve the functionality of automated tutors and other computer devices. For example, the determined categories can be used to link information that is not immediately related, and to develop a knowledge path for a user that is struggling with a particular subject or set of subjects. The system can computationally perform this at a greater scale, automatically, and with greater proficiency than conventional techniques. In one embodiment, the knowledge presentation system can employ an external source to create the knowledge graph, where the external source can be another node-graph, according to a different categorization tree, or any other suitable categorization scheme.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

 M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

receiving a set of terms from a user; and

upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms.



	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

wherein the plurality of portions further comprise a plurality of sentences within the first electronic document.

	Applicant’s Claim 3 merely teaches a plurality of sentences. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4


receiving a second electronic document;

electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme;

determining a second glossary of terms for the second electronic document;

generating a second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document.

	Applicant’s Claim 4 merely teaches the reception of data and the construction of a “knowledge graph”.

	Regarding the reception of data. MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.



[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

 M.P.E.P. § 2106.05(I)(A)).

	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the knowledge path is developed for the user to obtain proficiency in the second subject

	Applicant’s Claim 5 merely teaches nonfunctional descriptive data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.
 
Claim 6


receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the pre-requisite knowledge graph and is disconnected from the pre-requisite knowledge graph.

	Applicant’s Claim 6 merely teaches receiving a knowledge graph.
	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

receiving at least one external categorization source in node format;

determining a root node of the third knowledge graph that is a descendant node of at least one node of the external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the pre-requisite knowledge graph;

including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph;

determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph; and

forming a final knowledge graph by linking the third knowledge graph and the external source knowledge graph at the determined lowest-common ancestor node of the prerequisite graph and the external concept source graph, wherein the third-node knowledge graph contains a node associated with another subject for obtaining proficiency in by the user.

	Applicant’s Claim 7 merely teaches the reception of data and the formation of a “knowledge graph”.

	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.




Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving a first electronic document;

parsing the first electronic document using natural language processing to electronically characterize a meaning of a plurality of portions of the first electronic document and generate a pre-requisite 

electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme;

determining a first glossary of terms for the first electronic document; and

generating the knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and a second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

providing, the pre-requisite knowledge graph to an automated tutor software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph to assist the user in learning at least one of the first subject or the second subject.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computer
	(2) An electronic document
	(3) A knowledge graph
	(4) A memory

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “electronic document” is a broad term which is described at a high level. Applicant’s Specification recites:

[0016] Various embodiments described herein provide systems and techniques for creating a learning graph to enable a knowledge presentation system. At a high level, as represented in Fig. 1, a document is parsed by a natural language system configured with a rhetorical structure component, a system can categorize information (e.g., electronic documents) to improve the functionality of automated tutors and other computer devices. For example, the determined categories can be used to link information that is not immediately related, and to develop a knowledge path for a user that is struggling with a particular subject or set of subjects. The system can computationally perform this at a greater scale, automatically, and with greater proficiency than conventional techniques. In one embodiment, the knowledge presentation system can employ an external source to create the knowledge graph, where the external source can be another node-graph, according to a different categorization tree, or any other suitable categorization scheme.

This “electronic document” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

 M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0022]   System memory 28' can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30' and/or cache memory 32'. Computer system/server 12' may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34' can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18' by at least one data media interface. As will be further depicted and described below, memory 28' may include at least one program product having a set (e. at least one) of program modules that are configured to carry out the functions of embodiments of the invention.

 M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computer
	(2) An electronic document
	(3) A knowledge graph
	(4) A memory

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] These computer readable program instructions may be provided to a processor of a can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic document” is a broad term which is described at a high level. Applicant’s Specification recites:

[0016] Various embodiments described herein provide systems and techniques for creating a learning graph to enable a knowledge presentation system. At a high level, as represented in Fig. 1, a document is parsed by a natural language system configured with a rhetorical structure component, a system can categorize information (e.g., electronic documents) to improve the functionality of automated tutors and other computer devices. For example, the determined categories can be used to link information that is not immediately related, and to develop a knowledge path for a user that is struggling with a particular subject or set of subjects. The system can computationally perform this at a greater scale, automatically, and with greater proficiency than conventional techniques. In one embodiment, the knowledge presentation system can employ an external source to create the knowledge graph, where the external source can be another node-graph, according to a different categorization tree, or any other suitable categorization scheme.

 M.P.E.P. § 2106.05(II)).

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0022]   System memory 28' can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30' and/or cache memory 32'. Computer system/server 12' may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34' can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18' by at least one data media interface. As will be further depicted and described below, memory 28' may 

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

receiving a set of terms from at least one of the user or a second user; and

upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms.

	Applicant’s Claim 9 merely teaches the reception of data and adding data to data.

	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the plurality of portions further comprise a plurality of sentences within the first electronic document.

	Applicant’s Claim 10 merely teaches a plurality of sentences. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11


receiving a second electronic document;

electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme;

determining a second glossary of terms for the second electronic document;

generating a second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document.

	Applicant’s Claim 11 merely teaches the reception of data and the construction of a “knowledge graph”.

	Regarding the reception of data. MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.



[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

 M.P.E.P. § 2106.05(I)(A)).
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the knowledge path is developed for the user to obtain proficiency in the second subject graph

	Applicant’s Claim 12 merely teaches nonfunctional descriptive data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the pre-requisite knowledge graph and is disconnected from the pre-requisite knowledge graph.

	Applicant’s Claim 13 merely teaches receiving a knowledge graph.
	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

receiving at least one external categorization source in node format;

determining a root node of the third knowledge graph that is a descendant node of at least one node of the external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the pre-requisite knowledge graph;

including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph;

determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph; and

forming a final knowledge graph by linking the third knowledge graph and the external source knowledge graph at the determined lowest-common ancestor node of the prerequisite graph and the external concept source graph, wherein the third-node knowledge graph contains a node associated with another subject for obtaining proficiency in by the user.

	Applicant’s Claim 14 merely teaches the reception of data and the formation of a “knowledge graph”.

	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-

	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer-readable storage medium containing computer program code that, when executed by 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving a first electronic document;

parsing the first electronic document using natural language processing to electronically characterize a meaning of a plurality of portions of the first electronic document and generate a pre-requisite knowledge graph indicating that a first subject, described in the first electronic document and corresponding to a first node in the pre- requisite knowledge graph, is a pre-requisite for learning a second subject, described in the first electronic document and corresponding to a second node in the pre-requisite knowledge graph, comprising:



determining a first glossary of terms for the first electronic document; and

generating the knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and a second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

providing, the pre-requisite knowledge graph to an automated tutor software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph to assist the user in learning at least one of the first subject or the second subject.



Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computer
	(2) An electronic document
	(3) A knowledge graph

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “electronic document” is a broad term which is described at a high level. Applicant’s Specification recites:

[0016] Various embodiments described herein provide systems and techniques for creating a learning graph to enable a knowledge presentation system. At a high level, as represented in Fig. 1, a document is parsed by a natural language system configured with a rhetorical structure component, and the document is categorized into a plurality of rhetorical structure zones, where the system will identify a glossary of terms based on a pre-defined set of terms or by using automated operations, such as key-phrase extraction, on a block of text to extract the pre-supplied terms, and where rhetorical structure zones will enable the natural language system to determine if a relationship exists between or among the pre- supplied terms. If such a relationship exists, then the terms are an identified glossary of terms. The glossary of terms will in turn be used by a graph generating component of a a system can categorize information (e.g., electronic documents) to improve the functionality of automated tutors and other computer devices. For example, the determined categories can be used to link information that is not immediately related, and to develop a knowledge path for a user that is struggling with a particular subject or set of subjects. The system can computationally perform this at a greater scale, automatically, and with greater proficiency than conventional techniques. In one embodiment, the knowledge presentation system can employ an external source to create the knowledge graph, where the external source can be another node-graph, according to a different categorization tree, or any other suitable categorization scheme.

This “electronic document” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

This “A knowledge graph” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.


Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computer
	(2) An electronic document
	(3) A knowledge graph

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0054] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic document” is a broad term which is described at a high level. Applicant’s Specification recites:

[0016] Various embodiments described herein provide systems and techniques for creating a learning graph to enable a knowledge presentation system. At a high level, as represented in Fig. 1, a document is parsed by a natural language system configured with a rhetorical structure component, and the document is categorized into a plurality of rhetorical structure zones, where the system will identify a glossary of terms based on a pre-defined set of terms or by using automated operations, such as key-phrase extraction, on a block of text to extract the pre-supplied terms, and where rhetorical structure zones will enable the natural language system to determine if a relationship exists between or among the pre- supplied terms. If such a relationship exists, then the terms are an identified glossary of terms. The glossary of terms will in turn be used by a graph generating component of a system to create a knowledge graph that reveals the hierarchy of data, and the terms or subjects that a system can categorize information (e.g., electronic documents) to improve the functionality of automated tutors and other computer devices. For example, the determined categories can be used to link information that is not immediately related, and to develop a knowledge path for a user that is struggling with a particular subject or set of subjects. The system can computationally perform this at a greater scale, automatically, and with greater proficiency than conventional techniques. In one embodiment, the knowledge presentation system can employ an external source to create the knowledge graph, where the external source can be another node-graph, according to a different categorization tree, or any other suitable categorization scheme.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes having the generated knowledge graph facilitate an automatic generation of subject matter based on proficiency level in a computer-based learning environment.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

receiving a set of terms from at least one of the user or a second user; and

upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms.

	Applicant’s Claim 16 merely teaches the reception of data and adding data to data.

	MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 18
	Claim 18 recites:

receiving a second electronic document;

electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme;

determining a second glossary of terms for the second electronic document;

generating a second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document.

	Applicant’s Claim 18 merely teaches the reception of data and the construction of a “knowledge graph”.



2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").



	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining a first glossary of terms for the first document. The method, system and computer-readable storage medium further include generating the knowledge graph containing a first plurality of nodes, where each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, and where a first edge between a first node corresponding to a first term and a second node corresponding to a second term is created based on determining that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section. One embodiment also includes 

This “A knowledge graph” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the knowledge path is developed for the user to obtain proficiency in the second subject

	Applicant’s Claim 19 merely teaches nonfunctional descriptive data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 20
	Claim 20 recites:

receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the pre-requisite knowledge graph and is disconnected from the pre-requisite knowledge graph.

	Applicant’s Claim 20 merely teaches receiving a knowledge graph.
	A “knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] Embodiments of the present disclosure provide a method, system and computer- readable storage medium for generating a knowledge graph (also referred to herein as a concept graph). The method, system and computer-readable storage medium include receiving a first document. Additionally, the method, system and computer-readable storage medium include categorizing each of a plurality of portions of the first document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory ("RST") scheme. The method, system and computer-readable storage medium also include determining 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:



	Applicant’s Claim 21 merely teaches a categorization of information. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 13 DEC 2021 have been fully considered but they are not persuasive. Specifically:

Argument 1
Respectfully, Applicant submits that the claims satisfy the requirements of 35 U.S.C. 101. First, under Step 2A of the Office Patent Subject Matter Eligibility analysis, the amended claims are not directed to an abstract idea. See MPEP 2106.04. The MPEP divides step 2A into two prongs. In prong one, “examiners evaluate whether the claim recites a judicial exception,” at all. MPEP 2106.04(II)(A)(1). If not, the claim is eligible. Id. If so, in prong two “examiners evaluate whether the claim recites additional elements that integrate the 

Starting with prong one of step 2A, the amended claims do not recite a judicial exception, at all, and are therefore patent eligible. The Office alleges that certain limitations “under [their] broadest reasonable interpretation, cover[] performance of the limitation in the mind but for the recitation of generic computer components.” Office Action at 3-7. But this is incorrect. As explained in the Response filed July 20, 2021, none of the identified limitations can practically be performed in the human mind, and the claims are patent eligible. July 20, 2021 Response at 12-13.

	One of the steps in question includes making a glossary of terms. This step has been the work of the mind as long as there has been language.
	Applicant’s argument that there are no abstract ideas in the claim is unpersuasive.
	The rejections STAND.

Argument 2
Further, even if the amended claims recited a judicial exception, which, again, they do not, pursuant to prong two of step 2A the claims are still patent eligible. In Prong Two, “examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical 

1) An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);

2) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);

3) Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b):

4) Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and

5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).


MPEP 2106.04(d)(I). Importantly, “revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. . . . Accordingly, in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.” Id.

Here, among other reasons, the amended claims are eligible because they “integrate” the alleged “judicial exception into a practical application of the exception.” For example, the amended claims recite “an improvement in the functioning of a computer, or to other technology or technology field.” The claims recite a specific technical solution, relating to improving “natural language processing” and an “automated tutor software program’ by generating a “pre-requisite knowledge graph indicating that a first subject, described in the first electronic document and corresponding to a first node in the pre-requisite knowledge graph, is a pre-requisite for learning a second subject, described in the first electronic document and corresponding to a second node in the pre-requisite knowledge graph,” using specific techniques. For example, amended independent claim 1 recites:

- parsing the first electronic document using natural language processing to electronically characterize a meaning of a plurality of portions of the first electronic document and generate a pre-requisite knowledge graph indicating that a first subject, described in the first electronic document and corresponding to a first node in the pre-requisite knowledge graph, is a pre-requisite for learning a second subject, described in the first electronic 

o electronically categorizing each of the plurality of portions of the first electronic document as one of |) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme, wherein the electronic categorization is performed automatically and simultaneously in a non-linear fashion;

o determining a first glossary of terms for the first electronic document;

o generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and the second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

o determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

o forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

- providing, wherein the pre-requisite knowledge graph is used by to an automated tutor software 

Amended independent claims 8 and 15 recite generally similar limitations. The amended independent claims recite an improvement in a “technology field” (e.g., natural language processing and an automated tutor software programming) using specific techniques to generate and use a pre-requisite knowledge graph. Thus, the claims recite “an improvement in the functioning of a computer, or to other technology or technology field,” and are patent eligible.

	Applicant’s argued “natural language processing” and “automated tutor software program” were not present in the claims, as rejected. These limitations change the scope of the claimed invention. Further, they are both abstractions. Adding further abstractions to abstractions does not add practical application to the claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Finally, as discussed above, pursuant to step 2A of the MPEP analysis the amended claims are not directed to an abstract idea, and are patent eligible.


	Applicant’s argument that there are no abstract ideas in the claim is unpersuasive.
	The rejections STAND.

Argument 4
But even if the claims were directed to an abstract idea, the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea. A claim that fails step 2A may still be patent eligible under step 2B if “an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.” MPEP 2106.05.

In CosmoKey Solutions., GMBH v. Duo Security, LLC, No. 2020-2043, 2021 U.S. App. LEXIS 29808, at *18-19 (Fed. Cir. Oct. 4, 2021), the Federal Circuit recently re- affirmed that claims are patent eligible where “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art.” Here, amended independent claim 1 recites:

- parsing the first electronic document using natural language processing to electronically characterize a 

o electronically categorizing each of the plurality of portions of the first electronic document as one of |) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme, wherein the electronic categorization is performed automatically and simultaneously in a non-linear fashion;

o determining a first glossary of terms for the first electronic document;


o generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and the second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

o determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

o forming the pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node; and

- providing, wherein the pre-requisite knowledge graph is used by to an automated tutor software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph to assist the user in learning at least one of the first subject or the second subject.

These limitations, in combination with the limitations discussed above in relation to Step 2A, recite “a specific set of ordered steps that go beyond the abstract idea” “and improve upon the prior art,” making the claims patent eligible. See also Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016); Amdocs (Israel) Ltd. V. Openet Telecom, Inc., 841 F.3d 1288, 1300-01 (Fed. Cir. 2016): DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1247 (Fed. Cir. 2014).

Accordingly, Applicant submits that the claims are patent eligible under § 101 and respectfully requests that this rejection be withdrawn.

	Adding further abstractions to abstractions does not add practical application to the claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.


Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
27 JAN 2022